THE WEITZ LAW FIRM, P.A.
                                                                             Bank of America Building
                                                                        18305 Biscayne Blvd., Suite 214
                                                                               Aventura, Florida 33160


March 2, 2020

VIA CM/ECF
                                                                                        03/03/2020
Honorable Magistrate Judge Katherine H. Parker
United States District Court
Southern District of New York
500 Pearl Street - Courtroom 17D
New York, New York 10007

                Re:    Velasquez v. Lemage Inc., d/b/a Quartino Bottega Organica et al.
                       Case 1:19-cv-06912-RA

Dear Judge Parker:

       The undersigned represents the Plaintiff in the above-captioned matter.

        A Settlement Conference in this matter is currently scheduled for March 10, 2020 at 2:00
p.m., in your Honor's Courtroom. However, said Conference date is on the same day on which the
Jewish holiday of Purim falls and Plaintiff’s counsel (who is observant) will be unable to attend as he
will be observing said holiday. Therefore, Plaintiff’s undersigned counsel hereby respectfully
requests an adjournment of said Conference for three weeks to a date which is most convenient to
the Court.

       Plaintiff’s counsel has conferred with counsel for the Defendant, who consents to the filing of
this motion.

      This is the undersigned counsel's first request for adjournment of the settlement conference.
Thank you for your consideration of this adjournment request.

                                              Sincerely,

                                              By: /S/ B. Bradley Weitz            .
                                                 B. Bradley Weitz, Esq. (BW 9365)
                                                 THE WEITZ LAW FIRM, P.A.
                                                 Attorney for Plaintiff
                                                 Bank of America Building
                                                 18305 Biscayne Blvd., Suite 214
                                                 Aventura, Florida 33160
                                                 Telephone: (305) 949-7777
                                                 Facsimile: (305) 704-3877
                                                 Email: bbw@weitzfirm.com
APPLICATION GRANTED: The settlement conference in this matter currently scheduled for
Tuesday, March 10, 2020 at 2:00 p.m. is rescheduled to Monday, April 20, 2020 at 10:00 a.m. in
Courtroom 17-D, United States Courthouse, 500 Pearl Street, New York, New York. Parties must
attend in-person with their counsel. Corporate parties must send the person with decision making
authority to settle the matter to the conference. The parties are instructed to complete the Settlement
Conference Summary Report and prepare pre-conference submissions in accordance with Judge
Parker’s Individual Rules of Practice. Pre-conference submissions must be received by the Court no
later than April 13, 2020 by 5:00 p.m.




                                                                                 03/03/2020
